Citation Nr: 0325879	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


REMAND


VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  After review, the claims folder discloses that 
pertinent evidence may remain outstanding.  First, the RO 
should take the appropriate steps to verify the veteran's 
period of active reserve service.  Second, pertinent medical 
records are missing from the claims folder.  The veteran has 
submitted that he was treated at the Darnell Army Hospital at 
Fort Hood, yet there are no such medical records in the 
claims folder.  A request was sent in June 2001, however the 
response was that the records were undeliverable; the RO 
should make another request for these records.  

The Board further notes that a Social Security 
Administration's (SSA) decision of record puts the Board on 
notice of potential relevant medical evidence that may not be 
present in the claims folder.  As the SSA indicates the 
disability was established on the basis of a back disorder, 
the Board finds that the medical records corresponding to 
this decision are relevant to the question of whether the 
veteran has a current back disorder and if present when the 
back disorder was established.  The RO should secure the 
medical records utilized by the SSA in making its decision.

Finally, under the VCAA, the VA has a duty to secure an 
examination or opinion if the evidence of record contains 
competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  There is evidence of a right rib 
cage injury due to a fall while on active or inactive duty 
for training, a complaint of a backache associated with a 
cold during active service, and conflicting evidence as to 
the incurrence of the current disability.  Because the 
etiology or approximate onset date of the current back 
condition is unclear from the record, the Board finds that 
there is a duty to provide the veteran with an examination 
that includes an opinion addressing the contended causal 
relationship.  38 C.F.R. § 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  The RO should verify all of the 
veteran's active duty, active duty for 
training, and inactive duty for training 
dates through appropriate channels.

3.  The RO should request all available 
records from the Fort Hood Army Hospital 
and from the Social Security 
Administration, to include medical 
records associated with the latter's 
September 1993 disability decision.  The 
RO must also contact the veteran for the 
purpose of determining whether there are 
any additional VA or nonVA medical 
records relating to his back disability 
that have not been obtained.  The RO 
should secure any such records identified 
by the veteran.

5.  The RO should schedule the veteran 
for a VA spine examination for the 
purpose of determining the nature, extent 
and etiology of any back disability that 
may be present.  The veteran's claims 
folder should be made available to the 
examiner for review and the examination 
report should reflect that such  review 
was done.  The examiner's attention is 
directed to the service medical records, 
to include a notations of right hip pain 
in April 1966, a backache with a cold in 
May 1966, a normal separation examination 
in March 1968, and an injury to the right 
rib cage area sustained in a fall in July 
1969 (documented during active or 
inactive duty for training); and post-
service medical records relating to a 
back disability, to include post-service 
trauma and the December 2001 statement 
from Bobby O. Perea, D.C., wherein the 
chiropractor opined that the veteran's 
current back disability was linked to an 
in-service fall in 1969.  All indicated 
tests should be accomplished.  
Following the review of the claims file, 
the clinical evaluation, and any tests 
that are deemed necessary, the clinician 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any back disability that 
may currently be present began during 
active service or is causally related to 
any injury that occurred during active or 
inactive duty for training.  The examiner 
should set forth the reasoning for any 
conclusions reached.  

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a back disability 
with consideration of all evidence 
obtained since its Statement of the Case 
(SOC) was issued in August 2002.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case 
(SSOC), which contains a summary of the 
evidence received since the August 2002 
SOC, and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




